DETAILED ACTION
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 9-11, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kaiserman et al. (2008/0083740), Stemmle et al. (2006/0196374) and Murphy et al. (2009/0094755).

Regarding claims 1, 7 and 21, Murphy teaches a method for preparing a material for use as a surface of a medical device, the method comprising: 
printing ([0070]), with an ink jet printer and using ink that is curable with ultraviolet light ([0093]), content onto a surface of material that includes woven ticking fabric ([0107]); 
curing the ink with the ultraviolet light ([0093], note that cross-linking agents are cured with ultraviolet light); and 
cutting a section of the material in registration to the content printed on the surface for use in a medical device (see figure 9, Note that heated mattress pad is necessarily cut in registration with the illustrated circuit).
Kaiserman does not teach wherein the printed content includes a two-dimensional barcode that identifies a file having instructions for cutting that comprising printing content that includes a code that encodes uniform resource located or a file name of the file having instructions for cutting the material that includes woven ticking fabric laminated with polyurethane. Stemmle teaches printing a machine readable code on a web of material, the code linking to a file, which necessarily has a file name, with instructions for cutting the web (Stemmle, [0059], [0085], [0087]). It would have been obvious to one of ordinary skill in the art at the time of invention to print a code for accessing cutting instructions onto a web to be cut, as disclosed by Stemmle, in the method disclosed by Kaiserman because doing so would allow for different articles with differing sizes and cuts to be created all from the same web without human assistance. 
Kaiserman in view of Stemmle does not teach wherein the woven ticking fabric is laminated with polyurethane and is printed on with the polyurethane laminate. Murphy teaches this (Murphy, [0045], [0054], Note that the mattress cover 30, which is a ticking fabric laminated with polyurethane, is directly printed with indicia to indicate tampering). It would have been obvious to one of ordinary skill in the art at the time of invention to laminate the ticking fabric disclosed by Kaiserman in view of Stemmle because doing so would provide for waterproofing of the fabric. Further, it would have been obvious to print on the ticking fabric before or after lamination with polyurethane because such a lamination would be clear, and thus the printed matter would show regardless of its relative order to the lamination.

Regarding claim 2, Kaiserman in view of Stemmle and Murphy teaches unwinding the material from a roll before printing the content onto the surface. Menendez teaches this (Stemmle, [0013]-[0014]). 
Regarding claim 4, Kaiserman in view of Stemmle and Murphy teaches the method of claim 1, wherein printing using ink that is curable with ultraviolet light comprises printing multiple layers of the ink onto the surface ([0070]).

Regarding claim 9, Kaiserman in view of Stemmle and Murphy teaches the method of claim 1, wherein cutting the section comprises cutting the section into at least a portion of a medical mattress topper ([0107]). 	Regarding claim 10, Kaiserman in view of Stemmle and Murphy teaches the method of claim 1, wherein cutting the section comprises: cutting the section with a cutter device configured to read a file that defines instructions for cutting the material into at least a portion of a medical device (note that Kaiserman’s mattress topper is being taken to be a medical device); and executing the instructions (Stemmle, [0085]).

Regarding claim 11, Kaiserman in view of Stemmle and Murphy teaches the method of claim 1, wherein cutting the section of the material comprises obtaining the file and cutting the section of the material based on the instructions (Stemmle, [0085]).

Regarding claim 13, Kaiserman in view of Stemmle and Murphy does including punching at least one hole in the material. Clark teaches scoring a material by punching a perforation in the material (Stemmle, [0085])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Stemmle and Murphy as applied to claim 1 above, and further in view of Lang et al. (2018/0345619).

Regarding claim 8, Kaiserman in view of Stemmle and Murphy teaches the method of claim 1. Kaiserman in view of Stemmle and Murphy does not teach wherein printing the code comprises printing content that includes the code at each of multiple corners of the section to be cut. Lang teaches this (Lang, see fig. 14, Note that a code, i.e., intelligent mark, is printed at each of multiple corners of a section A to be cut. Note that the claim does not require that the codes be “on” the corners). It would have been obvious to one of skill in the art at the time of invention to print intelligent marks at several corners, as disclosed by Lang, in the method disclosed by Kaiserman in view of Stemmle and Murphy because doing so would allow for more scanning points, thereby providing for quicker access to dimension parameters for cutting. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Stemmle and Murphy as applied to claim 1 above, and further in view of Lefevre et al. (9,440,480). 	Regarding claim 3, Kaiserman in view of Stemmle and Murphy teaches the method of claim 1. Kaiserman in view of Stemmle and Murphy does not teach wherein printing using ink that is curable with ultraviolet light comprises printing with white ink. Lefevre teaches printing with a white UV ink (Lefevre, col. 14, lines 22-40). It would have been obvious to use a white UV ink, as disclosed by Lefevre, in the method disclosed by Kaiserman in view of Stemmle and Murphy because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Stemmle and Murphy as applied to claim 1 above, and further in view of Menendez et al. (2004/0022568). 
 	Regarding claim 5, Kaiserman in view of Stemmle and Murphy teaches the method of claim 1. Kaiserman in view of Stemmle and Murphy does not teach wherein printing comprises printing onto multiple rolls of the material concurrently. Menendez teaches this (Mendendez, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to unwind the material from a roll, as disclosed by Lang, in the method disclosed by Kaiserman in view of Stemmle and Murphy because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
  	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Stemmle and Murphy as applied to claim 1 above, and further in view of Goodwin et al. (8,080,301). 	Regarding claim 12, Kaiserman in view of Stemmle and Murphy teaches the method of claim 1. Kaiserman in view of Stemmle and Murphy does not teach wherein cutting the section comprises cutting the section into at least a portion of a blood pressure cuff. Goodwin teaches an anti-fomitic covering that can be used to cover a mattress and a blood pressure cuff (Goodwin, cols. 4-5, lines 65-1). It would have been obvious to one of ordinary skill in the art at the time of invention to make both a mattress and a blood pressure cuff out of the polyurethane-coated printed substrate disclosed by Kaiserman in view of Stemmle and Murphy because doing so would amount to making two articles in need of anti-fomitic properties out of a coated substrate. Upon combination of the teachings, it would have been obvious to cut a blood pressure cuff into a portion of the material printed and coated by Kaiserman in view of Stemmle and Murphy. 

 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Stemmle and Murphy as applied to claim 1 above, and further in view of Allen et al. (2019/0202214). 	Regarding claims 22, Kaiserman in view of Stemmle and Murphy teaches the method of claim 2. Kaiserman in view of Stemmle and Murphy does not rewinding the material into a second roll after curing the ink with the ultraviolet light and before the cutting second do the material in registration to the content. Allen teaches this (Allen, [0021], see fig. 1B, Note roll-to-roll printing at 14B and rewinding/removal of the pick-up roll at 20B. Note that cutting/slitting may but need not take place at 19B). It would have been obvious to one of ordinary skill in the art at the time of invention to rewind the material into a second roll without cutting the material, as disclosed by Allen, in the device disclosed by Kaiserman in view of Stemmle and Murphy because doing so would allow for transport of the material prior to cutting so that the cutter and the printer need not physically be part of the same system. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.
Applicant argues that Stemmle does not teach printing a code onto a ticking fabric laminated with polyurethane. In arguing so, Applicant is attacking Stemmle on its own and ignoring the complete prior art combination of Kaiserman in view of Stemmle. As detailed clearly in the rejections, Stemmle has been incorporated to teach printing a code on a printed web, whether paper or ticking fabric, wherein the code includes instructions for cutting the web. That is, the rejection never purported that Stemmle prints codes on ticking fabric but rather on any printable web. Kaiserman teaches printing on a ticking fabric. 
The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853